Circuit Court for Prince George’s County
Case No. CAL22-01728
Argued: March 4, 2022



                                                                                    IN THE COURT OF APPEALS
                                                                                         OF MARYLAND

                                                                                                No. 63

                                                                                        September Term, 2021



                                                                                   PRINCE GEORGE’S COUNTY

                                                                                                  v.

                                                                                   ROBERT E. THURSTON, et al.



                                                                                   Getty, C.J.,
                                                                                   Watts
                                                                                   Hotten
                                                                                   Booth
                                                                                   Biran
                                                                                   Gould
                                                                                   McDonald, Robert N.
                                                                                       (Senior Judge, Specially Assigned)
                                                                                                JJ.


                                                                                       PER CURIAM ORDER


                                                                                   Filed: March 7, 2022


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                            2022-03-07
                            13:23-05:00




Suzanne C. Johnson, Clerk
PRINCE GEORGE’S COUNTY                          *       IN THE

                                                *       COURT OF APPEALS

v.                                              *       OF MARYLAND

                                                *       COA-REG-0063-2021

                                                *       No. 63

ROBERT E. THURSTON, et al.                      *       September Term, 2021


                              PER CURIAM ORDER

      Upon consideration of the filings by Prince George’s County, Petitioner, and Robert

E. Thurston, et al., Respondents, and oral argument conducted in the above-captioned case

on March 4, 2022,

      WHEREAS, on January 31, 2022, the Circuit Court for Prince George’s County

issued an “Order of Court and Declaratory Judgment,” permanently enjoining Prince

George’s County, Maryland and the Prince George’s County Council from implementing

or otherwise presenting the redistricting plan passed by resolution in CR-123-2021 to any

entity charged with acting upon or implementing the County’s redistricting plan,

      WHEREAS, the Circuit Court for Prince George’s County ordered that the

redistricting plan in CR-123-2021 be immediately withdrawn and that the Prince George’s

County Redistricting Commission’s plan be submitted to all entities charged with acting

upon or implementing the County’s redistricting plan,

      WHEREAS, the Circuit Court for Prince George’s County ordered that any

publication of the redistricting plan in CR-123-2021 immediately cease and desist or that
the plan be otherwise withdrawn from public view to the extent practicable and within the

control of the County and/or Council,

        For reasons to be stated later in an opinion to be filed, it is this 7th day of March,

2022,

        ORDERED, by the Court of Appeals of Maryland, that the “Order of Court and

Declaratory Judgment” issued on January 31, 2022 by the Circuit Court for Prince

George’s County, be, and it is hereby, AFFIRMED in all respects; and it is further

        ORDERED, that the redistricting plan prepared by the Commission and submitted

to the Council on September 1, 2021, which became effective by operation of law under

Section 305 of the Charter for Prince George’s County on November 30, 2021, shall be

used for all purposes in acting upon or implementing the County’s redistricting plan; and

it further

        ORDERED, that costs are to be paid by the Petitioner and the mandate is to issue

forthwith.



                                                      /s/ Joseph M. Getty
                                                            Chief Judge




                                             -2-